        Case 1:19-cv-01796-PEC Document 142 Filed 02/03/20 Page 1 of 2




          In the United States Court of Federal Claims
                                      No. 19-1796C

                              (E-filed: February 3, 2020)

                                          )
 AMAZON WEB SERVICES, INC.,               )
                                          )
              Plaintiff,                  )
                                          )
 v.                                       )
                                          )
 THE UNITED STATES,                       )
                                          )
              Defendant,                  )
                                          )
 and                                      )
                                          )
 MICROSOFT CORP.,                         )
                                          )
              Intervenor-defendant.       )
                                          )

                                        ORDER

       On January 31, 2020, defendant filed an unopposed motion to amend the
administrative record. See ECF No. 136. Therein, defendant explains that following
discussions with plaintiff, defendant “determined that it was appropriate to include the
documents described below as part of the administrative record.” Id. at 1. The motion
then recites, in detail, a considerable number of amendments to the record as previously
filed. The amendments include the replacement of entire sections of the record, as well
as additions to the previously filed record. Defendant requests “leave to file the
amendment to the administrative record on DVD (except for the classified portion, which
will need to be filed with the classified information security officer pursuant to the
protective order in this case).” Id. at 4 (footnote omitted).

       For good cause shown, defendant’s motion to amend the administrative record,
ECF No. 136, is GRANTED. The court, however, will not permit the amended record to
be filed on DVD. In addition to defendant’s motion to amend, plaintiff has filed a motion
to complete the administrative record that is not yet ripe for ruling. See ECF No. 127.
Upon ruling on plaintiff’s pending motion, the court shall direct defendant to file an
        Case 1:19-cv-01796-PEC Document 142 Filed 02/03/20 Page 2 of 2



amended administrative record, to include the relevant documents contained in
defendant’s motion to amend, ECF No. 136, granted herein, and any materials deemed to
be part of the record pursuant to the court’s ruling on plaintiff’s motion to complete the
administrative record.

        Additionally, the court anticipates directing defendant to file the amended
administrative record following the same filing procedures as set forth in the court’s
December 30, 2019 order, ECF No. 98, on a physical hard drive with the clerk’s office.
The court shall offer the return of the two previously submitted, courtesy copied, hard
drives, if needed. 1

       IT IS SO ORDERED.

                                                    s/Patricia E. Campbell-Smith
                                                    PATRICIA E. CAMPBELL-SMITH
                                                    Judge




1
        Defendant shall contact Terri Quintos, paralegal to the undersigned, to arrange for the
return of the previously submitted, courtesy copy hard drives. Her direct number is (202) 357-
6533.
                                                2
